Title: To Alexander Hamilton from Archibald Gracie, [23 March 1804]
From: Gracie, Archibald
To: Hamilton, Alexander



[New York, March 23, 1804]
Dear Sir

I enclose a newspaper in which you will find a Copy of the Bill before the Legislature for restraining unincorporated Institutions from Banking.
It has occured to me & several Gentlemen with whom I have conversed upon the subject of this bill that it goes much farther than probably the Committee intended it should, and if pass’d into a Law, will prevent Individuals or Partnerships receiving deposits of Goods or money, or discounting at legal Interest or Bank discount, business notes which may be offer’d to them, which will certainly be a restriction unknown in this or any other commercial Country. Will you have the goodness to peruse the bill and favor me with your opinion whether or not it can be so construed.
I am with much respect   Dear sir   Yours truly

Arch: Gracie
New york 23rd March 1804
General Hamilton

 